DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0333179 ("Chung").
Regarding claim 1, Chung discloses a superconducting nanowire single photon detector (SNSPD) device, comprising: 
a substrate (101, Figs. 1A-1C) having a top surface (top surface of 101, Figs. 1A-1C); 
an optical waveguide (105, Figs. 1A-1C) on the top surface of the substrate (top surface of 101, Figs. 1A-1C) to receive light propagating substantially parallel to the top surface of the substrate (Chung discloses the same structure and therefore the waveguide similarly receives light propagating parallel to the top surface of the substrate, it is also an inherent function of a waveguide); 
a seed layer (132, Figs. 1A-1C) of metal nitride (aluminum nitride, paragraph [0062]) on the optical waveguide (105, Figs. 1A-1C); and 
a superconductive wire (134, Figs. 1A-1C) on the seed layer (132, Figs. 1A-1C), the superconductive wire being a metal nitride (e.g., NbN, NbTi, NbAl, NbGe, NbSn, paragraph [0062]) different from the metal nitride of the seed layer (132 is aluminum nitride, Figs. 1A-1C) and optically coupled to the optical waveguide (105, Figs. 1A-1C).
Regarding claim 2, Chung discloses the device of claim 1, wherein the metal nitride of the seed layer (132, Figs. 1A-1C) is aluminum nitride (paragraph [0062]).
Regarding claim 6, Chung discloses the device of claim 2, wherein the metal nitride of the superconductive wire (134, Figs. 1A-1C) is niobium nitride, titanium nitride, or niobium titanium nitride (e.g., NbN, NbTi, NbAl, NbGe, NbSn, paragraph [0062]).
Regarding claim 8, Chung discloses the device of claim 1, further comprising a capping layer (136, Figs. 1A-1C) on the superconductive wire (134, Figs. 1A-1C).
Regarding claim 9, Chung discloses the device of claim 8, wherein the superconductive wire (134, Figs. 1A-1C) includes a plurality of wire portions (111, Figs. 1B-1C), and trenches (spaces labeled L2, Figs. 1B-1C) that separate the plurality of wires portions (111, Figs. 1B-1C) extend through the capping layer (136, Figs. 1A-1C).
Regarding claim 10, Chung discloses the device of claim 1, wherein the seed layer (132, Figs. 1A-1C) has a thickness of 4 to 50 nm (L5, the thickness of the seed layer, is greater than 5nm and less than 20nm, paragraph [0085]).
Regarding claim 11, Chung discloses the device of claim 1, wherein the superconductive wires (134, Figs. 1A-1C) have a thickness of 4 to 50 nm (L6, the thickness of the superconductor layer, is greater than 5nm and less than 20nm, paragraph [0085]).
Regarding claim 12, Chung discloses the device of claim 1, wherein the superconductive wire (134, Figs. 1A-1C) includes a plurality of wire portions (111, Figs. 1B-1C), and trenches (spaces labeled L2, Figs. 1B-1C) that separate the plurality of wires portions (111, Figs. 1B-1C) do not extend into the optical waveguide (no trenches on 105, Figs. 1B-1C).
Regarding claim 13, Chung discloses the device of claim 12, wherein the trenches (111, Figs. 1B-1C) extend into the seed layer (132, Figs. 1A-1C).
Claims 14-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2014/0299751 ("Tang").
Regarding claim 14, Tang discloses a superconducting nanowire single photon detector (SNSPD) device, comprising: 
a substrate (10, Fig. 18 comprises a silicon layer 11 and an insulator layer 12, Fig. 18, paragraph [0049]) having a top surface (top surface of 12, Fig. 18); 
a metal nitride optical waveguide (20, Fig. 18, paragraph [0050]) on the top surface of the substrate (top surface of 12, Fig. 18) to receive light propagating substantially parallel to the top surface of the substrate (paragraphs [0046]-[0047]); and 
a superconductive wire (30, Fig. 18) on the optical waveguide (20, Fig. 18), the superconductive wire being a metal nitride selected from the group consisting of niobium nitride, titanium nitride, and niobium titanium nitride (paragraph [0054]), the metal nitride of the optical waveguide being different from the metal nitride of the superconductive wire (the metal nitrides listed for the waveguide layer, paragraph [0050], are different than those of the nanowire, paragraph [0054]).
Regarding claim 15, Tang discloses the device of claim 14, wherein the metal nitride of the optical waveguide (20, Fig. 18) is aluminum nitride (paragraph [0050] states it can be aluminum nitride).
Regarding claim 19, Tang disclose the device of claim 18, wherein the first material is silicon oxide (paragraph [0049]).
Regarding claim 20, Tang discloses the device of claim 14, wherein the superconductive wire (30, Fig. 18) directly contacts the optical waveguide (20, Fig. 18, paragraphs [0048], [0051]-[0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Tang further in view of U.S. Patent Publication No. 2013/0188903 ("Sandhu").
Regarding claim 3, Chung discloses the device of claim 1, comprising a dielectric layer (104, Figs. 1B-1C) of a first material (dielectric layer can be silicon dioxide, paragraph [0004]) between the substrate (101, Figs. 1A-1C ) and the optical waveguide (105, Figs. 1A-1C). 
Chung does not explicitly disclose that the waveguide if formed of a second material with an index of refraction greater than the index of refraction of the first material.
However, Tang discloses a waveguide (20, Fig. 18) is formed of a second material (silicon nitride, paragraphs [0012], [0050]) is greater than the index of refraction of the first material (first material is silicon dioxide, (paragraph [0049]). Tang further discloses having a, high refractive index contrast between the waveguide material and its environment (vacuum/oxide) (see paragraph [0083]).
Further, Sandhu discloses silicon nitride has a refractive index of around ˜2, and silicon dioxide has a refractive index of ˜1.45. (paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a first material with a lower index of refraction than the second material as disclosed by Tang in the device of Chung in view of Tang further in view of Sandhu in order to reduce coupling between the substrate and the waveguide and limit propagation loss from the device.
Regarding claim 4, Chung in view of Tang further in view of Sandhu discloses the device of claim 3, and Chung further discloses that the first material is silicon oxide (dielectric layer can be silicon dioxide, paragraph [0004]).
Regarding claim 5, Chung in view of Tang further in view of Sandhu discloses the device of claim 3, and Chung further discloses that the second material is a semiconductor (paragraph [0095]), but does not explicitly disclose that it is silicon nitride.
However, Tang discloses a waveguide (20, Fig. 18) is formed of silicon nitride (paragraphs [0012], [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use silicon nitride to form the waveguide as disclosed by Tang in the device of Chung in order to create a high refractive index contrast between the waveguide material and its environment and limit propagation loss from the device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of U.S. Patent No. 4,746,373 ("Yamada").
Regarding claim 7, Chung discloses the device of claim 6, but does not disclose that the metal nitride of the superconductive wire comprises δ-phase NbN.
However, Yamada discloses the metal nitride of the superconductive wire comprises δ-phase NbN (col. 15, lines 19-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the superconductive wire comprise δ-phase NbN as disclosed by Yamada in the device of Chung in order to obtain good superconducting characteristics and the ability to use it in a variety of applications.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Chung.
Regarding claim 16, Tang discloses the device of claim 15, and Tang further discloses that the optical waveguide has a thickness suitable for transmission of light at the desired wavelength (paragraph [0050]), but does not explicitly disclose that the optical waveguide has a thickness of 400 to 500 nm.
However, Chung discloses a waveguide with a thickness of less than 500 nm (paragraph [0088]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to choose a waveguide thickness of, for example less than 500 nm as disclosed by Chung in order to tune the device for use in a desired application.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of U.S. Patent Publication No. 2020/0341503 ("Rios Ocampo").
Regarding claim 17, Tang discloses the device of claim 15, and Tang further discloses that the optical waveguide has a width suitable for transmission of light at the desired wavelength (paragraph [0050]), but does not explicitly disclose that the optical waveguide has a width of 1.1 to 1.3 µm.
However, Rios Ocampo discloses a waveguide width of 1.3 µm (paragraph [0222]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to choose a waveguide width of, for example, 1.3 µm as disclosed by Rios Ocampo since this design parameter determines where it is a single-mode or multi-mode waveguide and filters out predeterminable wavelengths, and can therefore be used to ensure a high signal to noise ratio.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of U.S. Patent Publication No. 2021/0088727 ("Park").
Regarding claim 18, Tang discloses the device of claim 15, comprising a dielectric layer (12, Fig. 18) of a first material (paragraph [0049]) having a first index of refraction that is less than a second index of refraction of the aluminum nitride of the optical waveguide (paragraph [0083], inherently, aluminum nitride has a larger index of refraction than silicon dioxide).  Tang further discloses having a high refractive index contrast between the waveguide material and its environment (paragraph [0083]).
Further, Park discloses aluminum nitride (AlN) has bandgap of ˜6 eV and refractive index of around ˜2, and silicon dioxide has bandgap of ˜8.9 eV has refractive index of ˜1.44.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a first material with a lower index of refraction than the second material in order to reduce coupling between the substrate and the waveguide and limit propagation loss from the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878